Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 24, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  145007                                                                                               Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  TITAN INSURANCE COMPANY,                                                                                            Justices
            Plaintiff-Appellant,
  v                                                                 SC: 145007
                                                                    COA: 302191
                                                                    Oakland CC: 2010-108438-NF
  AUTO-OWNERS INSURANCE COMPANY,
          Intervening Plaintiff-Appellee,
  and
  NICOLE FALLS, KYLE RICHARD FALLS,
  and LARRY HENRY, Individually and as
  Personal Representative of the Estate of
  Bonnie Henry, Deceased,
               Defendants-Appellees.

  _________________________________________/

          On order of the Court, the application for leave to appeal the March 13, 2012
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we VACATE the judgment of the Court of Appeals, and
  we REMAND this case to the Court of Appeals for reconsideration in light of Titan Ins
  Co v Hyten, 491 Mich 547 (2012).




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 24, 2012                    _________________________________________
           t1017                                                               Clerk